UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-23078 Virtus ETF Trust II (Exact name of registrant as specified in charter) 1540 Broadway, 16th Floor New York, NY 10036 (Address of principal executive offices) (Zip code) Virtus ETF Trust II c/o Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, DE 19808 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 593-4383 Date of fiscal year end: July 31 Date of reporting period: January 31, 2017 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).
